                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                          :
ELIZABETH O’CONNOR
                                          :

      v.                                  :    Civil Action No. DKC 17-3394

                                          :
TIMOTHY K. CAMERON,1
Individually and in his                   :
Official Capacity as Sheriff,
St. Mary’s County                         :

                               MEMORANDUM OPINION

      Presently      pending     and   ready       for    resolution    in   this

discrimination case are:          (1) the motion to dismiss or in the

alternative for summary judgment filed by Defendant Timothy K.

Cameron, St. Mary’s County Sheriff, (“Defendant”) (ECF No. 16);

and   (2)   the    motion   to   strike       Plaintiff   Elizabeth    O’Connor’s

surreply also filed by Defendant (ECF No. 23).                 The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.        Local Rule 105.6.           For the following reasons, the

motion to dismiss or in the alternative for summary judgment will

be granted in part and denied in part and the motion to strike

will be granted.




      1The original complaint identified the St. Mary’s County
Sheriff’s Office as the defendant. (ECF No. 1). Plaintiff amended
the complaint to name Timothy Cameron who is the Sheriff of St.
Mary’s County. (ECF No. 15).     The caption will be updated to
reflect the correct name.
I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the amended complaint, albeit in a somewhat confused manner,

and construed in the light most favorable to Plaintiff.    Plaintiff

is a female police officer who joined the St. Mary’s County

Sheriff’s Department in 2000.   She initially sought a position in

the K-9 Division in 2007, but was not selected.     Eventually [date

not specified in complaint] she became the first female canine

handler in the St. Mary’s County Sheriff’s Department.     After she

joined the K-9 unit, her coworkers and supervisors made a number

of sexually disparaging comments.     In 2008, Plaintiff complained

about mistreatment from her supervisor, and the supervisor was

removed.     Plaintiff was labelled a troublemaker because of the

complaint.

     A new supervisor was appointed who also made disparaging

comments along with male coworkers.     For example, coworkers said

“women could never advance ‘without spreading [their] legs.’” (ECF

No. 15 ¶ 15).     Other times coworkers treated her less favorably

and used gender-based slurs.    One of her supervisors slapped her

on the buttocks with a water jug.    When Plaintiff’s dog had a tooth

problem, she was forced to take him to the veterinarian on her own

time although a male coworker was given a “duty day.”    (Id. ¶ 21).

She asserts that this caused a loss of pay.




                                 2
        Plaintiff complained to a supervisor on May 13, 2011. No

investigation       took   place.    Instead,   Plaintiff   was    repeatedly

investigated for de minimis violations.             After her complaint,

Plaintiff was ordered to undergo a psychological evaluation to

determine her fitness for duty.          Her dog retired that summer, and

Plaintiff was not given another dog.             A new male officer was

instead assigned to the K-9 unit, and Plaintiff was assigned to

patrol.       (ECF No. 15 ¶¶ 22, 23).2

        Plaintiff     filed    a    charge   with   the     EEOC    alleging

discrimination on the basis of gender on July 18, 2011. The charge

alleged that the discrimination began November 1, 2010 and took

place as late as June 13, 2011, and was a continuing action.             She

did allege, however, that she had been treated differently due to

gender from the beginning of her employment.           Plaintiff received

her notice of right to sue from the EEOC on August 18, 2017.

Plaintiff filed suit on November 14, 2017. (ECF No. 1). Defendant

moved to dismiss or in the alternative for summary judgment (ECF

No. 10), and Plaintiff filed an amended complaint (ECF No. 15).

Defendant again moved to dismiss or in the alternative for summary

judgment (ECF No. 16), Plaintiff responded (ECF No. 18), and

Defendant replied (ECF No. 21).          Plaintiff filed a surreply (ECF




        2   Plaintiff was officially reassigned by order dated July 25,
2011.       (ECF No. 11-5).
                                      3
No. 22), Defendant moved to strike the surreply (ECF No. 23), and

Plaintiff responded (ECF No. 24).

        The Amended Complaint contains two counts.                       Count One is

entitled     Title     VII-Gender,        and        asserts    that    Plaintiff   was

subjected to (1) unequal treatment with regard to pay for taking

her canine to the veterinarian, (2) inappropriate sexual comments

about women in the workplace that were humiliating, (3) direct

harassment    by     her    co-workers      by       inappropriate      touching,   lewd

sexual     comments,       and    threats       if     she     became   pregnant,    (4)

retaliation after complaining to her supervisor, and (5) unequal

treatment and retaliation when she was not given another dog when

her canine retired and she was removed from the K-9 unit and

replaced with a male officer.               Count Two asserts a violation of

the Law Enforcement Officer’s Bill of Rights (“LEOBR”), due to

retaliation and lack of due process.                    She seeks reinstatement to

a position within the canine unit, front and back pay, a show cause

order    related     to    the    LEOBR   claim,        compensatory      damages    for

humiliation and emotional distress, punitive damages, employment

benefits,    costs        and    attorney’s      fees,       and   injunctive   relief

prohibiting further discriminatory conduct.

II.     Standards of Review

        Defendant moved to dismiss or in the alternative for summary

judgment.     (ECF No. 16).         Like the complaint, Defendant’s motion

is difficult to assess because the arguments meander between


                                            4
evidence-based assertions and pleading deficiencies.              For example,

the motion contends, with respect to count I, that “the claims

made for ‘gender discrimination,’ which include allegations of

harassment    and   retaliation,     are   all   squarely      refuted     by   the

Plaintiff’s     undisputed    statements      contained   in    her   personnel

records.      In addition, the employment actions claimed to be

retaliatory occurred before the Sheriff had notice of any protected

activity by the Plaintiff.         The only claimed instances of alleged

discrimination not squarely refuted by Plaintiff’s own admissions

fail to state a claim because the employment decision at issue was

not, as a matter of law, an adverse employment action.”                  (ECF No.

16).   Despite the difficulty in deciphering both the complaint and

the motion papers, the court will endeavor to resolve the motion

on the merits and streamline the issues remaining for litigation.

       A   motion   to   dismiss   pursuant    to   Federal    Rule   of    Civil

Procedure 12(b)(6) tests the sufficiency of the complaint. Edwards

v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive

a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”        Ashcroft v. Iqbal, 556 U.S. 662 (2009)

(quotation omitted).         A court must consider all well-pleaded

allegations in a complaint as true, see Albright v. Oliver, 510

U.S. 266, 268 (1994), and must construe factual allegations in the

light most favorable to the plaintiff, see Lambeth v. Bd. of


                                       5
Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005).

Nevertheless, a court is not required to accept as true “a legal

conclusion couched as a factual allegation.”         Papasan v. Allain,

478 U.S. 265, 286 (1986).

     When deciding a motion to dismiss under Rule 12(b)(6), courts

may only consider the facts contained in plaintiff’s complaint.

When “matters outside the pleadings are presented to and not

excluded by the court, the motion shall be treated as one for

summary judgment and disposed of as provided in Rule 56, and all

parties shall be given reasonable opportunity to present all

material made pertinent to such a motion by Rule 56.” Fed.R.Civ.P.

12; see Talbot v. U.S. Foodservice, Inc., 191 F.Supp.2d 637, 639

(D.Md. 2002) (treating motion to dismiss as motion for summary

judgment where the court had to consider “two items of evidence

extrinsic to the pleadings”).

     Plaintiff   has   not   requested   discovery    and   instead   has

attached her own exhibits in opposition to Defendant’s motion.

Thus, Plaintiff appears to acquiesce to the motion being treated

as a motion for summary judgment, at least in part.

     A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.      See Fed.R.Civ.P.

56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Emmett v.


                                   6
Johnson, 532 F.3d 291, 297 (4th Cir. 2008).    To prevail on a motion

for summary judgment, the moving party generally bears the burden

of showing that there is no genuine dispute as to any material

fact.     Liberty Lobby, 477 U.S. at 248-50.      A dispute about a

material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”       Id. at 248.

In undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”      Shin v. Shalala, 166

F.Supp.2d 373, 375 (D.Md. 2001) (citation omitted).

III. Count One-Title VII

        In a single count, Plaintiff purports to bring claims against

Defendant in his individual and official capacities for a variety

of forms of gender-based discrimination and for retaliation.      (ECF

No. 15 ¶¶ 34-41).

    A.       Individual Capacity Claims Against Defendant

        Defendant moves to dismiss the individual capacity claims,

arguing that Defendant, in his individual capacity, is not an

employer.     (ECF No. 16-1, at 14).   Plaintiff does not appear to


                                   7
contest this point.       (ECF No. 18).      “An individual person can only

be liable under Title VII if          that     person     qualifies         as    an

‘employer’ within the meaning of the statute.”                     Weathersbee v.

Balt. City Fire Dep’t, 970 F.Supp.2d 418, 425 (D.Md. 2013).

Defendant,    in   his    individual    capacity,       was       not   Plaintiff’s

employer, and, therefore, he cannot be held liable for violations

of Title VII.      See Lissau v. S. Food Serv., Inc., 159 F.3d 177,

181 (4th Cir. 1998). Plaintiff’s Title VII claims against Defendant

in his individual capacity will be dismissed.

    B.       Disparate Treatment

     As noted above, Defendant argues that he is entitled to

dismissal or summary judgment on the disparate treatment claim for

a variety of reasons.       In addition to the reasons outlined before,

Defendant asserts that the harassment claim is subject to a

Faragher-Ellerth affirmative defense, the retaliation claims are

refuted by other information in the case, the challenged personnel

orders were disciplinary actions, and the claims based on being

denied a “duty day” to take her dog to the veterinarian and not

being provided a new dog are not adverse employment actions and

thus fail to state a claim.

     Plaintiff     offers     no   direct     evidence        —    evidence      that

“establishes the existence of discriminatory intent behind the

employment     decision     without    any    inference       or     presumption.”

E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1286 (11th Cir.


                                       8
2000).   Thus, she must rely on indirect proof using the familiar

burden-shifting framework.        Under the burden-shifting framework,

a plaintiff has the initial burden of raising an inference of

discrimination by “eliminat[ing] the most common nondiscriminatory

reasons for the” adverse employment action.             Texas Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 254 (1981).              A plaintiff meets

her initial burden by showing: “(1) [s]he is a member of a

protected class; (2) [s]he suffered adverse employment action; (3)

[s]he was performing [her] job duties at a level that met [her]

employer’s legitimate expectations at the time of the adverse

employment action; and (4) the position remained open or was filled

by similarly qualified applicants outside the protected class.”

Holland v. Washington Homes, Inc., 487 F.3d 208, 214 (4th Cir.

2007).      The defendant next must “articulate some legitimate,

nondiscriminatory    reason   for”    the     adverse   action.      McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).                  Even when a

defendant can prove it would have made the same decision absent an

impermissible motive, the defendant is only entitled to a “limited

affirmative defense that . . . restricts the remedies available[.]”

Desert Palace, Inc. v. Costa, 539 U.S. 90, 94 (2003).                    If a

plaintiff satisfies its initial burden and the defendant satisfies

its subsequent burden, then the presumption “drops from the case”

and   the     factfinder   must      decide     “whether     the     defendant

intentionally discriminated against the plaintiff.”                U.S. Postal


                                      9
Serv.    Bd.   of     Governors     v.   Aikens,    460   U.S.       711,    715   (1983)

(internal quotation marks omitted).

        Defendant argues that neither the loss of a duty day nor

Plaintiff’s reassignment constitute an adverse action for the

purposes of the prima facie case.                Defendant argues that the loss

of a duty day is not sufficiently serious to constitute an adverse

action and that the failure to provide Plaintiff with a new dog

after her previous one retired was not an adverse employment action

because “Plaintiff has no employment or property interest in the

Sheriff’s canine or being a member of the K-9 unit paired with a

canine.”       (ECF No. 16-1, at 23; see id. at 21-23).                       Plaintiff

responds that not receiving a duty day was equivalent to losing a

day of salary and that being transferred affected her ability to

be promoted and earn overtime.             (ECF No. 18, at 5, 12).

        “An adverse employment action is a discriminatory act which

adversely affect[s] the terms, conditions, or benefits of the

plaintiff’s employment.”            James v. Booz-Allen & Hamilton, Inc.,

368   F.3d     371,    375   (4th   Cir.   2004)    (internal        quotation      marks

omitted).       An adverse action under Title VII does not require a

violation of an “employment or property interest[.]”                        (ECF No. 16-

1, at 23).       A reassignment is an adverse action when it has a

significant         detrimental      effect       such    as     a     “decrease      in

compensation, job title, level of responsibility, or opportunity

for   promotion[.]”          Holland,      487    F.3d    at   219.         Plaintiff’s


                                           10
reassignment from the K-9 unit may have affected Plaintiff’s

ability for promotion and overtime, and, thus, could constitute a

materially adverse action.

     In addition, Plaintiff spent a day with her dog at the

veterinarians’ office and received no compensation for that time.

(ECF No. 16-2, at 34-36; 18-1, at 6).          Plaintiff was likely

entitled to compensation for the time outside of work that she

spent caring for her dog.    See Holzapfel v. Town of Newburgh, 145

F.3d 516, 522 (2d Cir. 1998) (“[A] K–9 officer must be compensated

for the off-duty time that he spends performing the tasks involved

in caring for and training his assigned police dog[.]”) (internal

quotation marks omitted); Krause v. Manalapan Tp., 486 F.App’x

310, 312-13 (3d Cir. 2012) (“[C]ourts have recognized that K9

officers’ off-duty care of dogs constitutes work compensable[.]”).

Although Plaintiff only requested a duty day, in this context,

taken in the light most favorable to Plaintiff, the denial of the

duty day amounted to the denial of a benefit to which Plaintiff

was entitled and therefore could constitute a materially adverse

action.     In sum, Plaintiff has supported the existence of an

adverse action.

     Defendant also argues, “The challenged personnel orders were

the product of disciplinary actions Plaintiff pled guilty to, and

therefore    cannot   constitute    gender   discrimination   without

sufficient allegations of disparate treatment.”    (ECF No. 16-1, at


                                   11
18).       This statement appears relevant to whether Defendant had a

legitimate, nondiscriminatory reason for its actions, step two of

the burden-shifting framework.3                Plaintiff responds that these

reasons are pretextual.           (ECF No. 18, at 9).

       Defendant offers the affidavit of Lt. Michael Gardiner, which

states that Plaintiff’s reassignment “was the result of several

disciplinary infractions . . . that [Plaintiff] pled guilty to

involving        her    discipline     and   judgment.”     (ECF    No.    11   ¶   8).

Defendant, however, has not identified any general policy that

required a K-9 handler to be removed due to pending investigations

or as a result of multiple infractions.                     Plaintiff points out

that Defendant’s internal investigation noted that “she was an

effective K9 handler.”            (ECF No. 18-1, at 11).           The same report

said that Plaintiff “was a go getter and fearless” and identified

general animosity towards Plaintiff as a woman in the K-9 unit.

(Id.       at   14).     Making   all    reasonable    inferences     in    favor   of

Plaintiff and viewing the evidence in the light most favorable to

her,       there   is    a   genuine    dispute   as   to   whether       Plaintiff’s

reassignment was a result of discrimination or was a legitimate

disciplinary action.           Thus, summary judgment is not appropriate.




       3
       Defendant does not argue that Plaintiff failed to meet the
employer’s legitimate expectations. (ECF No. 16-1, at 18-21).
                                12
    C.     Harassment and Retaliation

     1.       Laches and Affirmative Defenses

     Defendant argues that Plaintiff’s claims stemming from 2008

should be rejected on equitable grounds, citing National Railroad

Passenger Corporation v. Morgan, 536 U.S. 101, 121-22 (2002).4                 In

Morgan,   the   Supreme   Court     of   the    United     States    held    that

“[e]mployers have recourse when a plaintiff unreasonably delays

filing a charge.”      536 U.S. at 121.        “[T]he filing period is not

a jurisdictional prerequisite to filing a Title VII suit.               Rather,

it is a requirement subject to waiver, estoppel, and equitable

tolling    ‘when      equity      so     requires.’”              Id.         The

Court further stated that “an employer may [also] raise a laches

defense[.]”     Id.   “The ‘equitable exceptions’ should, however, be

applied   ‘sparingly’     because      ‘the    certainty    and     repose   the

provisions confer will be lost if their application is up for grabs

in every case.’”      Sewell v. Strayer Univ., 956 F.Supp.2d 658, 670

(D.Md. 2013) (quoting Moret v. Geren, 494 F.Supp.2d 329, 337 (D.Md.

2007)).

     The judicially created doctrine of laches “may be applied by

a court to bar a suit in equity that has been brought so long after

the cause of action accrued that the court finds that bringing the

action is unreasonable and unjust.”            Lyons P’ship, L.P. v. Morris



     4  Defendant   does  not  argue   that  the   alleged  2008
discriminatory acts are improper discrete acts or contravene the
statute of limitations.
                               13
Costumes, Inc., 243 F.3d 789, 798 (4th Cir. 2001).                 But when a

cause of action is “brought pursuant to a statute for which

Congress has provided a limitations period, a court should not

apply laches to overrule the legislature’s judgment as to the

appropriate time limit to apply for actions brought under the

statute.”    Id.; see also Haley Paint Co. v. E.I. Du Pont De Nemours

& Co., 279 F.R.D. 331, 336-37 (D.Md. 2012).                42 U.S.C. § 2000e–

5(e)(1) provides the applicable statute of limitations for Title

VII claims. Accordingly, the laches defense is inapplicable. With

respect to the waiver and estoppel defenses, Defendant has not

provided any factual bases for these affirmative defenses.

     2.     Hostile Work Environment

     Defendant next argues that the adverse employment decisions

“were the product of disciplinary actions to which Plaintiff pled

guilty      to,       and      therefore     cannot       constitute       gender

discrimination[.]”          (ECF No. 16-1, at 18) (internal capitalization

omitted).     Plaintiff counters that these disciplinary actions

occurred “after being labeled a ‘troublemaker’ and lend[] further

credibility to the hostile environment [she] was forced to endure.”

(ECF No. 18, at 10).

     a.     Based on Gender

     To     prevail     on     a   gender-based   claim     of   hostile    work

environment, the plaintiff must show that the mistreatment was

because of the victim’s gender. 42 U.S.C. § 2000e-2. “An employee


                                        14
is harassed or otherwise discriminated against ‘because of’ his or

her gender if, ‘but for’ the employee’s gender, he or she would

not have been the victim of the discrimination.”             Smith v. First

Union Nat’l Bank, 202 F.3d 234, 242 (4th Cir. 2000).

     Here, Plaintiff was the only female in her squad.            Plaintiff

also was the only person subject to demeaning or humiliating

treatment and was repeatedly subject to such treatment.            Further,

the verbal statements towards Plaintiff related directly to her

gender.    Thus, the only woman faced mistreatment that no man faced

which demonstrates mistreatment because of gender.

     b.     Severe or Pervasive

     A    hostile   work    environment   claim   requires    showing   that

Plaintiff was subject to conduct “sufficiently severe or pervasive

to alter the conditions of the victim’s employment and create an

abusive working environment.”       Meritor Sav. Bank, FSB v. Vinson,

477 U.S. 57, 67 (1986) (internal marks omitted).         Plaintiff argues

that she suffered from both physical and verbal harassment by male

coworkers because of her gender.

     The   severity   and    pervasiveness   necessary   to    establish   a

hostile work environment claim relies on “[c]ommon sense, and an

appropriate sensitivity to social context . . . to distinguish

between simple teasing or roughhousing . . . and conduct which a

reasonable person in the plaintiff’s position would find severely

hostile or abusive.”        Oncale v. Sundowner Offshore Servs., Inc.,


                                    15
523 U.S. 75, 82 (1988).        Here, Plaintiff was subject to both

physical and verbal harassment and demeaning treatment in front of

her coworkers.     Plaintiff alleges that she was subject to unwanted

touching, endured personal insults relating to her gender, was

labeled a troublemaker for reporting this harassment, and suffered

further harassment as a result.            Plaintiff has made a sufficient

showing to create a dispute of material fact at this stage.

    D.     Retaliation

     As to retaliation, Defendant argues that “the employment

actions [Plaintiff] claim[s] to be retaliatory occurred before the

Sheriff had notice of any protected activity by the Plaintiff.”

(ECF No. 16-1, at 2).     Plaintiff maintains that Defendant has had

notice of Plaintiff’s harassment and retaliation since “late 2007

to early 2008 and it continued after she started complaining about

the later harassment.”     (ECF No. 18, at 6).

     To establish a prima facie case of retaliation, Plaintiff

must show that: (1) she engaged in protected activity; (2) her

employer took an adverse employment action against her; and (3)

there was a causal connection between the protected activity and

the adverse employment action. See Holland, 487 F.3d at 218; Davis

v. Dimensions Health Corp., 639 F.Supp.2d 610, 616 (D.Md. 2009).

     For   Title    VII   purposes,    protected     activity   is   conduct

“oppos[ing] any practice made an unlawful employment practice[.]”

42 U.S.C. § 2000e-3(a).        Protected activity is expansive and


                                      16
“encompasses utilizing informal grievance procedures as well as

staging informal protests and voicing one’s opinions in order to

bring    attention    to   an   employer’s    discriminatory        activities.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 259 (4th

Cir. 1998).        At a minimum, to qualify as protected activity, a

person     must     attempt     to   assert       federal     rights     against

discrimination.      See Treglia v. Town of Manlius, 313 F.3d 713, 720

(2nd Cir. 2002). Under Title VII, complaints are protected activity

when “the employee ‘communicates to her employer a belief that the

employer     has     engaged    in   .    .   .    a   form    of     employment

discrimination.’”       Bowman v. Balt. City Bd. of Sch. Comm’rs, 173

F.Supp.3d 242, 248 (D.Md. 2016) (quoting Crawford v. Metro. Gov’t

of Nashville & Davidson Cty., 555 U.S. 271, 276 (2009)). Plaintiff

argues that she engaged in protected activity by lodging an

internal complaint and later complaining of “continued retaliation

and harassment until they threw her off the K9 unit.”                  (ECF No.

15, at 5).    Informal complaints are not made by lawyers and do not

need to use legally actionable words or cite specific statutes.

It is sufficient to state generally that a person is a victim of

discrimination.      See Okoli v. City of Balt., 648 F.3d 216, 224 (4th

Cir. 2011) (“Here, it was enough for [plaintiff] to twice complain

of ‘harassment[.]’”).       Plaintiff’s informal complaint qualifies as

a protected activity.




                                         17
         As for the final element of a retaliation claim, a causal

connection, “the employer must have taken the adverse employment

action because the plaintiff engaged in a protected activity.”

Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d

653, 657 (4th Cir. 1998).          Here, Plaintiff engaged in protected

activity      “some   time    in   2008”   by   reporting   the     sexually

inappropriate comments made by Cpl. Fowler, which resulted in Cpl.

Fowler losing his job.        (ECF No. 15, at 8).    Plaintiff argues that

she “was labelled as a troublemaker for getting Sgt. Fowler into

trouble . . . and she started being treated differently by her co-

workers and supervisors, was retaliated against and was subjected

to   a    hostile   work   environment.”    (Id.).      Plaintiff   further

complained to a supervisor on May 13, 2011.          No investigation took

place.      Instead, Plaintiff was repeatedly investigated for de

minimis violations.          After her complaint, Plaintiff was ordered

to undergo a psychological evaluation to determine her fitness for

duty.      As addressed supra, Plaintiff’s reassignment from the K-9

unit and denial of a duty day may constitute a materially adverse

action, and certainly would qualify for a retaliation claim.

Making all reasonable inferences in favor of Plaintiff and viewing

the evidence in the light most favorable to her, there is a genuine

dispute as to whether there was a causal connection between the

protected activity and the adverse employment actions.                Thus,

summary judgment is not appropriate.


                                      18
       E.      Faragher-Ellerth Defense

        Defendant moves for summary judgment under the affirmative

defense the Supreme Court of the United States established in

Faragher v. Boca Raton, 524 U.S. 775 (1998) and Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742 (1998), commonly referred to as the

Faragher-Ellerth defense.              In Faragher and Ellerth, the Supreme

Court       faced    the   question    of   when        an   employer   could   be   held

vicariously liable for a supervisor’s conduct that violated Title

VII.    Faragher, 524 U.S. at 796-97; Ellerth, 524 U.S. at 754.                       The

Supreme Court held that the employer could be held liable if it

was negligent in preventing the conduct or the supervisor used the

employer’s authority to complete the violation.                     Ellerth, 524 U.S.

at 758.

        Based on this principle, the Court established an affirmative

defense.          Even if a supervisor’s conduct violates Title VII, an

employer cannot be held liable if: “(1) the employer exercised

reasonable care to prevent and correct promptly any sexually

harassing behavior, and (2) the plaintiff employee unreasonably

failed       to     take   advantage    of        any    preventive     or   corrective

opportunities provided by the employer or to avoid harm otherwise.”

Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 328 (4th Cir.

2012) (internal quotation marks omitted).                     In such a situation, an

employer lacks notice of a supervisor’s misconduct, took steps to




                                             19
prevent the conduct, and, thus, should not be held vicariously

liable.      See Lissau, 159 F.3d at 182.

       “No   affirmative    defense   is   available,        however,      when    the

supervisor’s      harassment    culminates       in   a     tangible      employment

action, such as discharge, demotion, or undesirable reassignment.”

Faragher, 524 U.S. 808.         The United States Court of Appeals for

the Fourth Circuit requires “some nexus between the harassment and

the    tangible    employment    action”     for      the    defense      to   become

unavailable.      Dulaney, 673 F.3d at 332; see also Lissau, 159 F.3d

at     182   (“Tangible    employment      actions,         if   not      taken    for

discriminatory reasons, do not vitiate the affirmative defense.”).

       Plaintiff asserts that Defendant is not entitled to the

Faragher-Ellerth defense because her reassignment from the K-9

unit was a tangible employment action, but does not address the

nexus requirement.        (ECF No. 18, at 5-8).           Defendant agrees that

her reassignment was a tangible employment action.                     (ECF No. 21,

at 4) (“Plaintiff argues that her reassignment from the K-9 unit

is a tangible employment action, but the Defendant’s motion never

argued that it was not.”) (internal citation omitted).                            In a

somewhat     confusing    response,   Defendant       first      argues    that    the

“reassignment . . . was not the product of retaliation because it

took    place   before    the   Sheriff    had     knowledge      of    Plaintiff’s

protected activity[.]” (Id.).         Knowledge, however, is irrelevant.

Faragher-Ellerth is a defense to a claim brought under Title VII,


                                      20
42 U.S.C. § 2000e-2.       It is not a defense to a retaliation claim

brought pursuant to 42 U.S.C. § 2000e-3.         To prove a Faragher-

Ellerth defense, an employer must show an employee failed to take

advantage of opportunities to report misconduct.         A retaliation

claim generally requires an employee to show that she reported

misconduct. In other words, even if the tangible employment action

was not a form of retaliation, it could have been a culmination of

conduct made unlawful by Title VII.

      Defendant also argues that “Plaintiff pled guilty to the

disciplinary charges that gave rise to the reassignment[.]”       (ECF

No. 21, at 4).    As addressed supra, there is a genuine dispute of

material fact as to whether the reassignment was the result of

discriminatory    animus    or   legitimate   reasons.    Accordingly,

Defendant’s motion for summary judgment on the basis of the

Faragher-Ellerth defense will be denied.

IV.   Count Two-LEOBR

      Plaintiff’s complaint contains a second count for violations

of the LEOBR.    (ECF No. 15 ¶¶ 47-49).   Defendant argues that there

is no federal jurisdiction over a claim brought pursuant to LEOBR

and that the Eleventh Amendment bars the claim.      (ECF No. 16-1, at

11-13).   Plaintiff only addresses Count II briefly, and then only

addresses the purported merits of her LEOBR claim.

      Defendant argues that the LEOBR only creates a procedure that

may be invoked in the state circuit court, but not in federal


                                    21
court.   LEOBR “provides an exclusive and self-contained procedure

for the vindication of the rights granted within it[.]”   Hatley v.

Tuffy, No. JFM-09-711, 2010 WL 4923831, at *4 (D.Md. Dec. 2, 2010);

Moats v. City of Hagerstown, 324 Md. 519, 530 (1991) (“The language

and history of the Law Enforcement Officers’ Bill of Rights

demonstrates an intent to establish an exclusive procedural remedy

for a police officer in departmental disciplinary matters.”).

Under its provisions, “[a] law enforcement officer . . . may apply

to the circuit court of the county where the law enforcement

officer is regularly employed for an order that directs the law

enforcement agency to show cause why the right should not be

granted.”   Md.Code Ann., Pub. Safety § 3-105(a).     There is no

private right of action for violations of the LEOBR, and this is

an inappropriate forum (and time) to seek redress.

     Moreover, to the extent that Plaintiff seeks monetary relief

related to the LEOBR (or any relief not limited to prospective

injunctive relief), the Eleventh Amendment is also a bar to

bringing the claim in this court.    A suit against the St. Mary’s

County Sheriff in his official capacity is essentially a suit

against the state, because a county sheriff is a state official.

Boyers v. State, 323 Md. 558, 572 (1991); see Sanders v. Callender,

No. DKC-17-1721, 2018 WL 337756, at *8 (D.Md. Jan. 9, 2018).     A

suit against a state official in his official capacity is “a suit

against the official’s office” and as such is “no different from


                                22
a suit against the State itself.”            Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989).             Before a state may be sued in

federal court, it must unequivocally waive its sovereign immunity,

Pennurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984),

and “it is settled that a State does not waive its Eleventh

Amendment immunity merely by consenting to suit in its own courts,”

In re Sec’y of Dep’t of Crime Control & Pub. Safety, 7 F.3d 1140,

1147 (4th Cir. 1993).           There has been no waiver of sovereign

immunity.     Plaintiff’s count under LEOBR will be dismissed.

V.     Surreply

       Plaintiff filed a surreply without leave and without moving

to permit filing of a surreply.         (ECF No. 22).      Defendant moved to

strike.      (ECF No. 23).      Unless otherwise ordered by the court,

surreply memoranda are not permitted to be filed.                    Local Rule

105.2(a).     Surreplies may be permitted when the moving party would

be unable to contest matters presented to the court for the first

time in the opposing party’s reply. Here, Plaintiff has identified

no    new   matters   raised    in   Defendant’s     reply,   and,   therefore,

Defendant’s motion to strike the surreply will be granted.

VI.    Conclusion

       For the foregoing reasons, the motion to dismiss or in the

alternative     for   summary    judgment    filed    by   Defendant    Timothy

Cameron will be granted in part and denied in part and the motion




                                       23
to strike filed by Defendant will be granted.   A separate order

will follow.



                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                              24
